Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on August 3, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadambi et al. (U.S. Publication No. 2011/0119467 A1), hereafter referred to as Cadambi’467.
Referring to claim 1, Cadambi’467, as claimed, a deep neural network (DNN) hardware accelerator (parallel accelerator for neural networks, see para. [0022]), comprising: a processing element array comprising a plurality of processing element groups and each of the processing element groups comprising a plurality of processing elements (Maple processor 400 comprising Core 100-1-C comprising PE 108-1-1 – 108-N-1, see Figs. 1 and 4), wherein, a first network connection implementation between a first processing element group of the processing element groups (see Figs. 1 and 2; also note: groups of processing elements, see para. [0021]) and a second processing element group of the processing element groups is different from a second network connection implementation between the processing elements in the first processing element group (each PE 108i has two inputs, one from the PE 108-(i-1) on its left via the intra-chain interconnect, and the other from its private local store 106-i. The intra-chain interconnect bus is N words long and matches the number of PEs 108 in the chain 104…different parallelization modes for the chain…, see paras. [0027]-[0036] and Figs. 1, 2, and 4).
As to claim 2, Cadambi’467 also discloses the first network connection implementation comprises unicast network, systolic network, multicast network or broadcast network (each core 100 has p=NxM processing elements 108.  The PEs 108 are organized as M processing chains 104 having N PEs each. Each chain 104 has a bi-directional nearest neighbor interconnect between the PEs 108, see paras. [0027], [0028] and Figs 1, 2).
As to claim 3, Cadambi’467 also discloses the first network connection implementation is switchable (switch allows each core 100 to alternate between its memory banks for inputs and outputs, or use both banks as inputs or outputs, see paras. [0034]-[0036] and Fig. 4).
As to claim 4, Cadambi’467 also discloses the second network connection implementation comprises unicast network, systolic network, multicast network or broadcast network (each core 100 has p=NxM processing elements 108.  The PEs 108 are organized as M processing chains 104 having N PEs each. Each chain 104 has a bi-directional nearest neighbor interconnect between the PEs 108, see paras. [0027], [0028] and Figs 1, 2).
As to claim 5, Cadambi’467 also discloses the second network connection implementation is switchable (switch allows each core 100 to alternate between its memory banks for inputs and outputs, or use both banks as inputs or outputs, see paras. [0034]-[0036] and Fig. 4).
As to claim 6, Cadambi’467 also discloses a network distributor coupled to the processing element array for receiving input data, wherein, the network distributor allocates respective bandwidths of a plurality of data types of the input data according to a plurality of bandwidth ratios, and respective data of the data types is transmitted between the processing element array and the network distributor according to respective allocated bandwidths of the data types (each core communicates with one of the two off-chip memory banks 406.  A switch 404 allows each core 100 to alternate between its memory banks 406 for inputs and outputs, or use both banks as inputs or outputs…architecture allows for easy scalability by adjusting the number of memory banks, see paras. [0035], [0036] and Fig. 4; also note: various parallelization modes for the chain, see paras. [0031]-[0034]).
As to claim 7, Cadambi’467 also discloses the bandwidth ratios are obtained from dynamic analysis of a micro-processing element and transmitted to the network distributor (various learning and classification algorithms for parallel acceleration, see paras. [0064]-[0070]).
As to claim 8, Cadambi’467 also discloses the network distributor receives the input data (each core communicates with one of the two off-chip memory banks 406.  A switch 404 allows each core 100 to alternate between its memory banks 406 for inputs and outputs, or use both banks as inputs or outputs…architecture allows for easy scalability by adjusting the number of memory banks, see paras. [0035], [0036] and Fig. 4) from a buffer or from a memory coupled through a system bus (memory elements through a system bus, see para. [0025], Figs. 1, 2, and 4).
Note claim 9 recites similar limitations of claim 1.  Therefore, it is rejected based on the same reason accordingly.
Note claim 10 recites the corresponding limitations of claim 2.  Therefore, it is rejected based on the same reason accordingly.
Note claim 11 recites the corresponding limitations of claim 3.  Therefore, it is rejected based on the same reason accordingly.
Note claim 12 recites the corresponding limitations of claim 4.  Therefore, it is rejected based on the same reason accordingly.
Note claim 13 recites the corresponding limitations of claim 5.  Therefore, it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 6.  Therefore, it is rejected based on the same reason accordingly.
Note claim 15 recites the corresponding limitations of claim 7.  Therefore, it is rejected based on the same reason accordingly.
Note claim 16 recites the corresponding limitations of claim 8.  Therefore, it is rejected based on the same reason accordingly.


Response to Arguments

Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
	Applicant argued that “Cadambi’467 does not disclose a first network connection implementation between a first processing element group of the processing element groups and a second processing element group of the processing element groups is different from a second network connection implementation between the processing elements in the first processing element group.”  (Pages 8-10 of Amendment)
Examiner does not agree with Applicant.  As set forth in the art rejection, Cadambi’467 discloses a first network connection implementation between a first processing element group of the processing element groups (see Figs. 1 and 2; also note: groups of processing elements, see para. [0021]) and a second processing element group of the processing element groups is different from a second network connection implementation between the processing elements in the first processing element group (each PE 108i has two inputs, one from the PE 108-(i-1) on its left via the intra-chain interconnect, and the other from its private local store 106-i. The intra-chain interconnect bus is N words long and matches the number of PEs 108 in the chain 104…different parallelization modes for the chain…, see paras. [0027]-[0036] and Figs. 1, 2, and 4).  The claim does not specify the first network connection implementation nor the second network connection implementation.  It is also unclear the difference between the two network connection implementations.  Applicant is suggested to clarify the first network connection implementation and second network connection implementation.
In summary, Cadambi’467 teach the claimed limitations as set forth.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181